Citation Nr: 1423111	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas



THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a chronic musculoskeletal condition manifested by joint pain in the fingers of both hands, to include as due to an undiagnosed illness.

2. Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

3. Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

4. Entitlement to service connection for claimed type II diabetes mellitus.

5. Entitlement to service connection for claimed hypertension.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served in the Navy Reserve and had active service from November 1990 to May 1991. He was in the Persian Gulf from December 1990 to April 1991.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an April 2009 rating decision of the RO.

In July 2010, the Veteran requested a hearing; however, he withdrew this request in September 2010. 

In the December 2012, the Board determined that, although the claim of service connection involving the finger joints of both hands was developed and adjudicated as an original claim, a December 2003 Board decision denied service connection for a chronic musculoskeletal disability manifested by multiple joint pain to include finger joints, including as due to an undiagnosed illness.  Thus, the Board found that the issue was the subject of a prior final denial and new and material evidence was needed to reopen the claim.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  VA treatment records from 2003 to 2012 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.

The underlying issue of service connection for chronic musculoskeletal condition manifested by joint pain in the fingers of both hands and the other issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision, dated in December 2003, the Board denied the Veteran's claim of service connection for a chronic musculoskeletal condition manifested by multiple joint pain, including finger joints, as due to an undiagnosed illness; the Veteran did not appeal.   

2.  The evidence associated with the claims file subsequent to the December 2003 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for a chronic musculoskeletal condition manifested by multiple joint pain, including finger joints, as due to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The decision of the Board in December 2003, denying denied the claim of service connection for a chronic musculoskeletal condition manifested by multiple joint pain, including finger joints, as due to an undiagnosed illness, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  New and material evidence has been presented to reopen the claim of service connection for a chronic musculoskeletal condition manifested by multiple joint pain, including finger joints, as due to an undiagnosed illness.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening of the claim of service connection for a chronic musculoskeletal condition manifested by joint pain in the fingers of both hands, to include as due to an undiagnosed illness, further discussion of VCAA is not required at this time.

Service connection for a chronic musculoskeletal disability manifested by multiple joint pain including finger joints, to include as due to an undiagnosed illness was denied by the Board in December 2003.  

The Board determined that there was no objective medical evidence, or independently verifiable non-medical indicators, of the Veteran's claimed musculoskeletal disability manifested by multiple joint pain or clinical pathology found with regard to his complaints.  The Veteran was notified of the Board's decision but did not file an appeal and the decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The evidence received since the December 2003 decision includes the Veteran's statement dated in February 2013 that his condition had significantly increased in severity since 1991 and currently caused constant pain in his hands.  This statement is both new and material and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a chronic musculoskeletal condition manifested by joint pain in the fingers of both hands, as due to an undiagnosed illness, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  


REMAND

The Veteran was last afforded a Gulf War examination in March 2009.  The examiner determined that all symptoms, abnormal physical findings, and abnormal laboratory test results were part of a known clinical diagnosis.  

In February 2013, the Veteran stated that his problems had continually gotten worse, that he had constant pain in his hands, easily got fatigued, could not go through a day without resting, and was in bed most of the time due to pain and tiredness.  

Thus, a new Gulf War examination is needed to determine whether the Veteran currently suffers from chronic musculoskeletal condition manifested by joint pain in the fingers of both hands, chronic fatigue syndrome, or fibromyalgia, due to an undiagnosed illness.  See 38 C.F.R. § 3.317(a)(2)(i); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The Gulf War examiner also should address the Veteran's claim that his hypertension and diabetes mellitus are related to environmental hazards he was exposed to in the Gulf War.  See Veteran's statement dated January 2009.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA Persian Gulf War examination to determine the nature and likely etiology of the claimed a chronic musculoskeletal condition manifested by joint pain in the fingers of both hands.  To the extent possible, the examination should be conducted by an examiner other than the one who did the March 2009 VA examination.  The examiner is requested to review all pertinent records and render an opinion as to the following:

a.)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran has chronic musculoskeletal condition manifested by joint pain in the fingers of both hands, chronic fatigue, or fibromyalgia are due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

b.)  If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis then the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the disability was due to an event or incident of the Veteran incurred in service? 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion. 

A complete rationale for all conclusions expressed should be set forth in the report of examination.  If the examiner is unable to provide the requested opinions without resort to undue speculation, he or she should explain why this is the case.

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of claimed hypertension and diabetes mellitus.  
The examiner is requested to review all pertinent records and render an opinion as to whether any hypertension or diabetes mellitus at least as likely as not (50 percent probability or more) had its clinical onset during service or otherwise is due to exposure to environmental hazards or another event or incident of the Veteran's service in the Gulf War.  

A complete rationale for all conclusions expressed should be set forth in the report of examination.  If the examiner is unable to provide the requested opinions without resort to undue speculation, he or she should explain why this is the case.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


